In this proceeding it appears that the corporate appellant holds a money judg*910ment against respondent, and that respondent holds a money judgment against the corporate appellant. The order appealed from restrains the transfer, disposition, or enforcement of both judgments pending the commencement and determination of an action in offset. Order reversed on the law, with ten dollars costs and disbursements, and the motion denied, without costs. The order has no foundation in a pending action or proceeding. The result sought may be achieved in an action between the parties. Close, P. J., Hagarty, Cars-well, Johnston and Adel, JJ., concur. [See ante, pp. 783, 822.]